Per Curiam

The concluding paragraph of the case stated is: — “If the Court shall be of opinion that the plaintiff is entitled to recover the premises in question, mentioned in the demise laid in her declaration, then judgment shall be entered for her, but if not, judgment shall be entered for the defendant.”
The court is clearly of the opinion that, under the facts and questions of law presented, judgment should be entered for the defendant, which is accordingly done.
And now, to wit, this seventeenth day of April, A. D. 1907, this cause having been heard, and the court being of the opinion that the plaintiff is not entitled to recover the premises in question, mentioned in the demise laid in her declaration, judgment is hereby entered for the defendant.
(Signed by the court.)